Citation Nr: 0431267	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.  

2.  Entitlement to service connection for tinea corporis and 
pedis, to include acne. 

3.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD) with chronic 
headaches, currently rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973, including service in Vietnam from July 1971 to 
March 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing in July 2001.  This matter was previously before the 
Board and was remanded in September 2001.


FINDINGS OF FACT

1.  Tinea corporis/pedis and pseudofolliculitis barbae, to 
include acne, were manifested during the veteran's active 
duty service.

2.  From June 4, 1997, through October 7, 1999, the veteran's 
service-connected disability, described for rating purposes 
as PTSD with chronic headaches, was productive of nightmares, 
irritability, chronic headaches, and sleep impairment.

3.  From October 8, 1999, the veteran's service-connected 
disability, described for rating purposes as PTSD with 
chronic headaches, has been productive of social and 
occupational impairment due to depressed mood, sleep 
impairment, withdrawal, memory impairment, motivational 
deficits, irritability and suspiciousness.


CONCLUSIONS OF LAW

1.  Pseudofolliculities barbae and tinea corporis/pedis, to 
include acne, were incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 50 percent for PTSD with chronic headaches for the 
period from June 4, 1997, through October 7, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 9411 (2004).

3.  The criteria for entitlement to a disability rating in 
excess of 70 percent for PTSD with chronic headaches for the 
period from October 8, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a February 1999 rating decision, the RO 
denied the veteran's claims.  At the time of that rating 
decision, VCAA had not yet been enacted.  Only after that 
rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
October and November 2001 and October 2002.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in October and November 2001 and 
October 2002, as well as the June 1999 statement of the case 
and the February, July and December supplemental statements 
of the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
October 2001 and October 2002 letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letters also specifically asked the veteran 
to identify "any additional evidence" he wished the RO to 
consider.  Thus, the Board finds that VA's duty to notify has 
been fulfilled, to include the need to submit any pertinent 
evidence in his possession, and any defect in the timing of 
such notice constitutes harmless error.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, and VA treatment records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  In fact, by way of correspondence dated 
November 2001, the veteran specifically told the RO that he 
had no new evidence to submit.  As such, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  As the veteran has been 
afforded multiple VA examinations, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Service Connection for Pseudofolliculitis Barbae and Tinea 
Corporis/Pedis, to include Acne

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board initially notes that the veteran had active duty 
service in Vietnam from July 1971 to March 1972.  The RO's 
February 1999 rating decision granting service connection for 
PTSD appears to concede that the veteran engaged in combat in 
Vietnam.

38 U.S.C.A. § 1154(b) dictates that in the case of any 
veteran who engaged in combat with the enemy in active 
service ...the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

The veteran's essential argument, as expressed in his January 
2000 substantive appeal, is that he suffers from 
pseudofolliculitis barbae and tinea corporis/pedis 
disabilities, to include acne, which are related to the skin 
rashes he suffered during his active duty military service.  
Although service medical records do not document any skin 
rashes during service, the veteran has consistently stated 
that he first noted skin rashes during his active duty 
service in Vietnam.  As noted above, the RO has apparently 
conceded that the veteran engaged in combat with the enemy 
during his active duty service in Vietnam.  With the 
provisions 38 U.S.C.A. § 1154(b) in mind, it is not entirely 
clear from the veteran's statements that he actually was in a 
combat situation when skin eruptions were present, but that 
is certainly a reasonable interpretation of his statement.  
Therefore, after resolving the benefit of the doubt in favor 
of the veteran, the Board finds under the provisions of 
38 U.S.C.A. § 1154(b) that the veteran did first experience 
skin rashes during active duty service.

The Board notes that the June 2004 VA examination report 
shows that the veteran is currently suffering from tinea and 
pseudofolliculitis barbae, to include acne.  The examiner 
states that these conditions are as likely as not related to 
the veteran's active duty service.  Thus, service connection 
for tinea corporis/pedis and pseudofolliculitis barbae, to 
include acne, is warranted.

PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The February 1999 rating decision granted service-connection 
for PTSD and assigned a 30 percent disability rating, 
effective June 4, 1997.  A subsequent rating decision in 
February 2000 increased the rating to 50 percent, effective 
from June 4, 1997 and a January 2004 rating decision 
increased the rating to 70 percent, effective from October 8, 
1999.  However, this action did not constitute a full grant 
of the benefit sought, and the issue remains in appellate 
status.  Moreover, where, as in the instant case, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

VA treatment records for the period from 1997 to 2003 show 
that the veteran reported PTSD symptoms of nightmares, sleep 
problems, chronic headaches, irritability and hypervigilance.  
He was assigned GAF scores ranging from 45 to 75, with most 
of the scores falling between 50 and 55.

The February 2002 VA examination report notes that the 
veteran reported depression, forgetfulness, self-isolation, 
nightmares and sleep problems.  On examination, the veteran 
presented with a depressed mood and a depressed affect.  He 
was redundant in his communication and he denied delusions 
and hallucination.  There were no psychotic processes evident 
on examination.  The veteran was able to maintain his own 
hygiene and attend to the activities of daily living.  He was 
oriented times three, but demonstrated some possible short-
term memory difficulties.  The examiner's diagnosis was PTSD 
and he assigned the veteran a GAF score of 50.  The examiner 
noted that the veteran exhibited social and occupational 
impairment due to depressed mood, sleep impairment, 
withdrawal, memory impairment, motivational deficits, 
irritability and suspiciousness.

The December 1997 VA examination report shows that the 
veteran was appropriately dressed and hygienically clean.  
His concentration was poor and his mood was depressed.  There 
was no evidence of auditory or visual hallucinations, 
perceptual deficits or psychosis.  Cognitive functions of 
orientation, memory and abstract thinking were intact.  He 
denied being suicidal or homicidal.  The diagnosis was mild 
PTSD.  His GAF score was 75.  The examiner noted that the 
veteran was gainfully employed with some difficulty.

The GAF scale is a scale reflecting the "psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health illness.  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
41-50 score indicates "serious symptoms "e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting)" 
or "any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a 
job)."  A 51-60 score indicates "moderate symptoms" e.g., 
flat affect, circumstantial speech, occasional panic attacks 
or moderate difficulty in social and occupational 
functioning, such as few friends and conflicts with co-
workers and peers."  A 61-70 score indicates "some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

Pursuant to the pertinent regulations, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).


June 4, 1997 through October 7, 1999

After reviewing the record, the Board believes that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for this time period.  The 
veteran's honorable Vietnam service is certainly recognized.  
However, the question before the Board at this time is the 
degree of impairment attributable to his PTSD.

As noted above, the December 1997 VA examination report shows 
that the veteran was appropriately dressed and hygienically 
clean with no evidence of auditory or visual hallucinations, 
perceptual deficits or psychosis on examination.  Cognitive 
functions of orientation, memory and abstract thinking were 
intact and he denied being suicidal or homicidal.  However, 
his concentration was poor and his mood was depressed.  The 
diagnosis was mild PTSD and the veteran's GAF score was 75, 
indicating mild impairment of social and occupational 
functioning.  The Board notes the veteran's VA outpatient 
treatment records for this time period document continued 
complaints of sleep problems, nightmares and irritability.  
The record also documents that the veteran was gainfully 
employed during this time period, with some difficulty 
relating to co-workers and peers.  The VA treatment records 
for this period document GAF scores ranging from the high 50s 
to 75.

Thus, the evidence of record documents mild to moderate PTSD 
symptoms for the period from June 4, 1997, through October 7, 
1999.  The Board notes here that the symptoms listed in VA's 
general rating formula for mental disorders is not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).  Nevertheless, the vast 
majority of symptoms listed for a 70 percent rating have not 
been demonstrated.  The record does not reflect that the 
veteran suffered from suicidal ideation, mild memory loss, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, near-continuous panic attacks, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance or hygiene for the rating period in 
question.  Thus, the Board finds that the evidence does not 
support a rating in excess of 50 percent for the period from 
June 4, 1997, through October 7, 1999.

October 8, 1999 to Present

The record demonstrates that the veteran's PTSD symptoms 
increased in severity in October 1999.  The veteran's 
treatment records show that he was assigned GAF scores of 59 
to 75 from June 1997 to October 1999.  However, in October 
1999, the veteran sought treatment for his PTSD and reported 
an increase in the severity of his symptoms.  During these 
sessions, the treatment provider assigned GAF scores of 50 in 
recognition of the increased severity of the veteran's PTSD 
symptoms.

As noted above, VA treatment records for the period from 
October 1999 to 2003 show that the veteran reported PTSD 
symptoms of nightmares, sleep problems, chronic headaches, 
irritability and hypervigilance.  He was assigned GAF scores 
ranging from 45 to 75, with most of the scores falling 
between 50 and 55.

The February 2002 VA examination report notes that the 
veteran presented with a depressed mood and a depressed 
affect.  His communication was redundant but there were no 
psychotic processes evidence on examination.  The veteran was 
oriented times three and was able to maintain his own hygiene 
and attend to the activities of daily living.  He did 
demonstrate some possible short-term memory difficulties.  
The examiner's diagnosis was PTSD and he assigned the veteran 
a GAF score of 50.  The examiner noted that the veteran 
exhibited social and occupational impairment due to depressed 
mood, sleep impairment, withdrawal, memory impairment, 
motivational deficits, irritability and suspiciousness.

In sum, the record shows that since October 8, 1999, the 
veteran has suffered some occupational and social impairment 
due to nightmares, chronic headaches, depressed mood, sleep 
impairments, withdrawal/social isolation, memory impairment, 
motivational deficits, irritability and suspiciousness.  
However, there is no evidence that the veteran suffers from 
PTSD symptoms severe enough to warrant a 100 percent 
disability rating from October 8, 1999.

Specifically, there is no evidence of total occupational and 
social impairment, due to gross impairment in thought 
processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name

In sum, the Board finds that the currently assigned 70 
percent rating for PTSD contemplates the current degree of 
disability under applicable scheduler criteria.

As for both time periods in question, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations has been considered but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

Service connection for pseudofolliculitis barbae and tinea 
corporis/pedis, to include acne is warranted.  To this 
extent, the appeal is granted.

Entitlement to a rating in excess of 50 percent for service-
connected PTSD is not warranted for the time period from June 
4, 1997, through October 7, 1999.  Entitlement to a rating in 
excess of 70 percent for service-connected PTSD is not 
warranted for the time period from October 8, 1999.  To this 
extent, the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



